234 S.W.3d 626 (2007)
Lamar JOHNSON, Appellant,
v.
Steven LONG, et al., Respondents.
No. WD 67395.
Missouri Court of Appeals, Western District.
October 9, 2007.
Lamar Johnson, Charleston, MO, pro se.
Emily Kalmer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
Lamar Johnson appeals the dismissal for failure to state a claim upon which relief may be granted of his petition seeking declaratory, injunctive, and monetary relief from the Missouri Attorney General and three employees of the Missouri Department *627 of Corrections. After a thorough review of the record, we find that the ruling is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).